Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 5/26/22 are deemed allowable.
USPN Carson US 20090282703 A1, Medler US 4660305, Dana US 3893247, Berner US 20070260421, Seiler US 8,644,967, McDowell et al. US 20140109440, Lebo US 20040088884.  The current claims are distinguished from Carson,  Medler, Dana, Berner, Seiler, McDowell and Lebo at least because Carson,  Medler, Dana, Berner, Seiler, McDowell and Lebo do not teach, suggest, or disclose “…an article of footwear that produces an audio component for a performance comprising: …;… a microphone, wherein the microphone is housed on an underside of the footwear, the microphone configured to capture an audio component of a performance produced by the article of footwear and configured to convert the audio component of the performance into a digital audio signal, the microphone being secured in the microphone retainer; a transmitter disposed within the cavity, the transmitter configured to transmit the digital audio signal of the audio component of the performance to a backstage receiver; and a power source disposed within the cavity and adapted to provide power to the microphone and the transmitter, wherein the microphone retainer angles the microphone at an angle between about 20 degrees and 70 degrees off horizontal…”.

The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732